Exhibit 99.1 NEWS RELEASE MetroCorp Bancshares, Inc. Announces 2013 Third Quarter Results Net Income Increased 19.7% to $3.4 Million or $0.18 per Diluted Share . HOUSTON, TEXAS – (October 18, 2013), MetroCorp Bancshares, Inc. (Nasdaq:MCBI), a Texas corporation, which provides community banking services through its subsidiaries, MetroBank, N.A., serving Texas, and Metro United Bank, serving California, today announced its operating results for the third quarter of 2013. Financial Highlights ● Net income of $3.4 million for the third quarter of 2013 improved 19.7% from $2.9 million for the third quarter of 2012. ● Earnings per diluted share for the third quarter of 2013 were $0.18 compared with $0.15 for the third quarter of 2012. ● Total loans grew $84.5 million or 7.7% to $1.18 billion at September 30, 2013 compared with $1.10 billion at December 31, 2012. ● Total deposits grew $85.4 million or 6.7% to $1.35 billion at September 30, 2013 compared with $1.27 million at December 31, 2012. ● Total nonperforming assets at September 30, 2013 declined $2.7 million or 8.1% on a linked -quarter basis to $24.8 million compared with $27.5 million at June 30, 2013, and declined $16.7 million or 40.3% compared with $41.5 million at December 31, 2012. ● The ratio of nonperforming assets to total assets declined to 1.52% at September 30, 2013 compared with 1.74% at June 30, 2013 and 2.73% at December 31, 2012. ● Net charge-offs of $377,000 for the third quarter of 2013 were 0.03% of total loans, compared with $975,000 for the second of quarter 2013, and $1.5 million for the third quarter of 2012. ● Provision for loan losses was a reversal of ($655,000) for the third quarter of 2013 compared with a reversal of ($25,000) for the second quarter of 2013, and a reversal of ($300,000) for the third quarter of 2012. ● The ratio of the allowance for loan losses to total loans at September 30, 2013 was 1.76% compared with 2.23% at December 31, 2012 and 2.33% at September 30, 2012. ● Net interest margin was 3.57% for the third quarter of 2013 compared with 3.50% for the second quarter of 2013, and 3.84% for the third quarter of 2012. ● Total risk-based capital ratio was 17.22% at September 30, 2013 compared with 17.95% at December 31, 2012. George M. Lee, Co-Chairman, President and CEO of MetroCorp Bancshares, Inc. (“MetroCorp”) stated, “The third quarter 2013 performance continues to be on track with management’s expectations. We are encouraged by the Company’s solid earnings of $3.4 million for the third quarter of 2013 compared with $2.9 million for the same quarter in 2012 . The net interest margin improved to 3.57% compared with 3.5 0% on a linked -quarter basis between the third and second quarters of 2013. Nonperforming assets decreased by $2.7 million to 1.52% of total loans from 1.74% at the end of the second quarter of 2013 and is on pace to surpass management’s year -end asset quality target. Our balanced growth strategy on loans and deposits, together with a strong capital base, and a 1.76% ratio of allowance for loan losses to total loans were all positive signs of the Company’s solid business and operating platforms.” CEO Lee continued, “With the announced merger between MetroCorp and East West Bancorp, Inc. expected to take place during the first quarter of 2014, we are pleased with the positive momentum of our third quarter performance. We believe that the current operating platform can serve as a solid spring board for exciting growth opportunities ahead.” Interest income and expense Net interest income for the three months ended September 30, 2013 was $13.7 million, an increase of $43,000 or 0.3% compared with $13.6 million for the same period in 2012. The increase in net interest income for the three months ended September 30, 2013 was due to loan growth and lower cost of deposits partially offset by declines in the yields on loans and securities and an increase in the volume of borrowings . Net interest income for the nine months ended September 30, 2013 was $39.5 million, a decrease of $1.4 million or 3.5% compared with $40.9 million for the same period in 2012. The decrease in net interest income for the nine months ended September 30, 2013 was primarily due to declines in the yields on loans and securities, partially offset by an increase in the volume of loans and lower cost of deposits. On a linked-quarter basis, net interest income increased $710,000 compared with the three months ended June 30, 2013. The net interest margin for the three months ended September 30, 2013 was 3.57%, a decrease of 27 basis points compared with 3.84% for the same period in 2012. The yield on average earning assets decreased 32 basis points, and the cost of average earning assets decreased five basis points for the same periods. However, on a linked-quarter basis, the net interest margin for the three months ended September 30, 2013 increased seven basis points compared with 3.50% for the three months ended June 30, 2013. The yield on average earning assets increased seven basis points, and the cost of average earning assets remained level with June 30, 2013. The net interest margin for the nine months ended September 30, 2013 was 3.56%, a decrease of 31 basis points compared with 3.87% for the same period in 2012. The yield on average earning assets decreased 41 basis points, and the cost of average earning assets decreased 10 basis points for the same periods. Interest income for the three months ended September 30, 2013 was $16.1 million, an increase of $32,000 or 0.2% compared with $16.0 million for the same period in 2012, primarily due to increases in the volume of loans and securities, offset by decreases in the yield on earning assets. On a linked -quarter basis, interest income increased $786,000 or 5.1% from $15.3 million compared with the second quarter of 2013 . Average earning assets increased $107.4 million or 7.6% to $1.52 billion for the third quarter of 2013, compared with $1.41 billion for the same period in 2012. Average total loans increased $108.9 million or 10.2% to $1.18 billion for the third quarter of 2013 compared with $1.07 billion for the third quarter of 2012. The yield on average earning assets for the third quarter of 2013 was 4.19% compared with 4.51% for the third quarter of 2012. Interest income for the nine months ended September 30, 2013 was $46.4 million, down $2.3 million or 4.6% compared with $48.6 million for the same period in 2012, primarily due to lower yield on loans and securities, partially offset by an increase in the volume of loans. Average earning assets increased $68.0 million or 4.8% to $1.48 billion for the nine months ended September 30, 2013, compared with $1.41 billion for the same period in 2012. Average total loans increased $79.8 million or 7.5% to $1.14 billion for the nine months ended September 30, 2013 compared with $1.06 billion for the same period in 2012. The yield on average earning assets for the nine months ended September 30, 2013 was 4.18% compared with 4.59% for the nine months ended September 30, 2012. Interest expense for the three months ended September 30, 2013 was $2.4 million, down $11,000 or 0.5% compared with $2.4 million for the same period in 2012, primarily due to lower cost on both deposits and other borrowings, partially offset by an increase in other borrowings and time deposits. Average interest-bearing deposits were $1.0 billion for the third quarter of 2013, an increase of $22.4 million or 2.3% compared with $977.8 million for the same period of 2012. The cost of interest-bearing deposits for the third quarter of 2013 was 0.69% compared with 0.73% for the third quarter of 2012. Average other borrowings, excluding junior subordinated debentures, were $46.0 million for the third quarter of 2013, an increase of $20.0 million compared with $26.0 million for the third quarter of 2012. The cost of other borrowings, excluding junior subordinated debentures, for the third quarter of 2013 was 2.63% compared with 3.78% for the third quarter of 2012. Interest expense for the nine months ended September 30, 2013 was $6.9 million, down $812,000 or 10.6% compared with $7.7 million for the same period in 2012, primarily due to lower cost on both deposits and other borrowings, partially offset by an increase in other borrowings. Average interest-bearing deposits were $988.7 million for the nine months ended September 30, 2013, a decrease of $5.2 million or 0.5% compared with $994.0 million for the same period of 2012. The cost of interest-bearing deposits for the nine months ended September 30, 2013 was 0.69% compared with 0.80% for the nine months ended September 30, 2012. Average other borrowings, excluding junior subordinated debentures, were $36.8 million for the nine months ended September 30, 2013, an increase of $10.8 million compared with $26.0 million for the nine months ended September 30, 2012. The cost of other borrowings, excluding junior subordinated debentures, for the nine months ended September 30, 2013 was 2.90% compared with 3.81% for the nine months ended September 30, 2012. Noninterest income and expense Noninterest income for the three months ended September 30, 2013 was $2.1 million, an increase of $217,000 or 11.6% compared with $1.9 million for the same period in 2012. The increase for the three months ended September 30, 2013 was primarily due to gains on sales of SBA loans, partially offset by decreases in all other noninterest income categories. Noninterest income for the nine months ended September 30, 2013 was $5.7 million, an increase of $248,000 or 4.6% compared with $5.4 million for the same period in 2012, primarily due to gains on sales of SBA loans and an increase in other noninterest income, partially offset by a decrease in service fees. Other noninterest income for the nine months ended September 30, 2013 increased due to gains in foreign currency transactions and the fair value of derivatives, which were partially offset by declines in ORE rental income and in the fair value of the BOLI investment . Noninterest expense for the three months ended September 30, 2013 was $11.5 million, a decrease of $51,000 or 0.4% compared with $11.5 million for the same period in 2012. The decrease was mainly the result of a decline in ORE expenses of $243,000 and occupancy and equipment expense of $143,000, partially offset by an increase in other noninterest expense of $328,000 . Other noninterest expense increased primarily due to an increase in data processing expenses as a result of outsourcing the core processing system, partially offset by a decline in operational losses. Noninterest expense for the nine months ended September 30, 2013 was $32.5 million, a decrease of $1.3 million or 3.8% compared with $33.8 million for the same period in 2012. The decrease was mainly the result of a decline in other ORE expenses, partially offset by increases in other noninterest expense. Other noninterest expense increased primarily due to a rise in data processing expenses but partially offset by decreases in other loan expenses and legal fees. Salaries and employee benefits expense for the three months ended September 30, 2013 and 2012 was $6.0 million. Salaries and employee benefits expense for the nine months ended September 30, 2013 was $18.2 million, an increase of $308,000 or 1.7% compared with $17.9 million for the same period in 2012, primarily as a result of merit increases. Provision for loan losses The following table summarizes the provision for loan losses and net charge-offs as of and for the quarters indicated: September 30, June 30, March 31, September 30, (dollars in thousands) Allowance for Loan Losses Balance at beginning of quarter $ $ $ 24,592 $ (Reduction in) provision for loan losses for quarter ) Net charge-offs for quarter ) Balance at end of quarter $ $ $ 22,832 $ Total loans $ $ $ 1,124,716 $ Allowance for loan losses to total loans % Net charge-offs to total loans )% )% )% )% The provision for loan losses for the three months ended September 30, 2013 was a reversal of ($655,000), an increase in the reversal of $355,000 compared with a reversal of ($300,000) for the same period in 2012, primarily as a result of reductions in classified assets and net charge - offs. The provision for loan losses for the nine months ended September 30, 2013 was a reversal of ($1.1 million), a decrease of $1.4 million compared with a provision of $300,000 for the same period in 2012, primarily as a result of reductions in classified assets and net charge -offs. On a linked-quarter basis between the third and second quarters of 2013, the provision for loan losses decreased by $630,000. Net charge-offs for the three months ended September 30, 2013 were $377,000 or 0.03% of total loans compared with net charge-offs of $1.5 million or 0.13% of total loans for the same period in 2012. The net charge-offs for the third quarter of 2013 were all related to loans from Texas. Net charge-offs for the nine months ended September 30, 2013 were $2.7 million or 0.22% of total loans compared with net charge-offs of $3.1 million or 0.28% of total loans for the same period in 2012. The net charge-offs for the nine months ended September 30, 2013 consisted of $1.8 million in loans from Texas and $877,000 in loans from California. Asset quality The following table summarizes nonperforming assets as of the dates indicated: September 30, June 30, December 31, September 30, (dollars in thousands) Nonperforming Assets Nonaccrual loans $ $ $ 23,568 $ Troubled debt restructurings - accruing 394 400 4,126 Troubled debt restructurings - nonaccruing 3,871 5,014 Other real estate (“ORE”) 10,960 12,555 Total nonperforming assets $ $ 27,529 $ 41,537 $ Total nonperforming assets to total assets 1.52% 1.74% 2.73% 3.16% Supplemental information for the three months ending: Writedowns on ORE $ 14 $ 40 $ $ Losses (gains) on ORE sales ) 11 ) Total nonperforming assets at September 30, 2013 were $24.8 million ($21.3 million from Texas and $3.5 million from California) compared with $41.5 million at December 31, 2012 ($32.5 million from Texas and $9.0 million from California), a decrease of $16.7 million or 40.3%. The ratio of total nonperforming assets to total assets decreased to 1.52% at September 30, 2013 from 2.73% at December 31, 2012. On a linked-quarter basis, total nonperforming assets decreased by $2.7 million, which consisted of a $2.1 million decrease in Texas and a $651,000 decrease in California. The decrease in nonperforming assets in Texas consisted primarily of declines of $640,000 in nonaccrual loans, a $220,000 reduction in nonaccrual troubled debt restructurings (“TDRs”) and a net reduction of $1.2 million in ORE. In Texas, nonaccrual loans including nonaccrual TDRs decreased primarily due to $994,000 in paydowns on loans , $508,000 in writedowns on six loans , the transfer of one $259,000 loan to ORE and $156,000 in loan payoffs, but partially offset by the addition of six loans totaling approximately $1.1 million. The decline in nonperforming assets in California primarily consisted of decreases of $24,000 in nonaccrual loans, $260,000 in nonaccrual TDRs and $360,000 in ORE. In California, nonaccrual loans including nonaccrual TDRs decreased primarily due to a loan payoff. On a linked-quarter basis, ORE at September 30, 2013 decreased $1.6 million compared with ORE at June 30, 2013 and was primarily the result of the sale of one property in Texas ($1.4 million) and one property in California ($360,000), partially offset by the addition of one property in Texas. Approximately $14.7 million or 95.1% of nonaccrual loans and nonaccruing TDRs at September 30, 2013, are collateralized by real estate. Management is closely monitoring the loan portfolio and actively working on problem loan resolutions; however, uncertain economic conditions could further impact the loan portfolio. Management conference call O n Monday, October 21, 2013, the Company will hold a conference call at 10:00 a.m. Central (11:00 a.m. Eastern) to discuss the third quarter 2013 results. A brief management presentation will be followed by a question and answer period. To participate by phone, U.S. callers may dial (International callers may dial 1.201.689.8345 ) and ask for the MetroCorp conference. The call will be webcast by Shareholder.com and can be accessed at MetroCorp’s web site at www.metrobank-na.com . An audio archive of the call will be available approximately one hour after the call and will be accessible at www.metrobank-na.com in the Investor Relations section. MetroCorp Bancshares, Inc. provides a full range of commercial and consumer banking services through its wholly owned subsidiaries, MetroBank, N.A. and Metro United Bank. The Company has twelve full-service banking locations in the greater Houston and Dallas, Texas metropolitan areas, and six full service banking locations in the greater San Diego, Los Angeles and San Francisco, California metropolitan areas. As of September 30 , 2013, the Company had consolidated assets of $1.6 billion . For more information, visit the Company’s web site at www.metrobank-na.com . Forward-Looking Statements The statements contained in this release that are not historical facts may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements describe MetroCorp’s, East West’s or the combined company’s future plans, projections, strategies and expectations, are based on assumptions and involve a number of risks and uncertainties, many of which are beyond the MetroCorp’s control. In some cases, you can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning. You should carefully read forward-looking statements, including statements that contain these words, because they discuss the future expectations or state other “forward-looking” information about East West, MetroCorp and the combined company. Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of East West, MetroCorp and the combined company. Forward-looking statements speak only as of the date they are made and we assume no duty to update such statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) general business and economic conditions in the markets the Company serves may be less favorable than expected which could decrease the demand for loan, deposit and other financial services and increase loan delinquencies and defaults; (2) changes in the interest rate environment which could reduce the Company’s net interest margin or result in increased loan prepayments; (3) the failure of or changes in management’s assumptions regarding the adequacy of the allowance for loan losses; (4) an adverse change in the real estate market in the Company’s primary market areas; (5) increased credit risk in the Company’s assets and increased operating risk caused by a material change in commercial, consumer and/or real estate loans as a percentage of the total loan portfolio; (6)increased asset levels and changes in the composition of assets and the resulting impact on the Company’s capital levels and regulatory capital ratios; (7) legislative or regulatory developments including changes in laws concerning taxes, banking, securities, insurance and other aspects of the financial services industry, or possible noncompliance and enforcement action with the Bank Secrecy Act and other anti-money laundering statues and regulations; (8) increases in the level of nonperforming assets; (9) changes in the availability of funds which could increase costs or decrease liquidity or impair the Company’s ability to raise additional capital; (1 0) the effects of competition from other financial institutions operating in the Company’s market areas and elsewhere, including institutions operating locally, regionally, nationally and internationally, together with such competitors offering banking products and services by mail, telephone, computer and the Internet; (11) changes in accounting principles, policies or guidelines; (12) a deterioration or downgrade in the credit quality and credit agency ratings of the securities in the Company’s securities portfolio; (13) the incurrence and possible impairment of goodwill associated with an acquisition; (14) the timing, impact and other uncertainties of the Company’s ability to enter new markets successfully and capitalize on growth opportunities; (15) the inability to fully realize the Company’s net deferred tax asset; (16) the Company’s ability to adapt successfully to technological changes to meet customers’ needs and developments in the marketplace, or potential interruptions or breaches in security of the Company’s information systems; (17) potential environmental risk and associated cost on the Company's foreclosed real estate assets; and (18) the loss of senior management or operating personnel and the potential inability to hire qualified personnel at reasonable compensation levels. All written or oral forward-looking statements are expressly qualified in their entirety by these cautionary statements. These and other risks and factors are further described from time to time in the Company’s 2012 Annual Report on Form 10-K and other reports and other documents filed with the Securities and Exchange Commission. Important Information About the Proposed Merger and Where to Find It Communications in this release do not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. In connection with the proposed transaction, East West intends to file with the SEC a registration statement on Form S-4, which will include a proxy statement/prospectus with respect to the proposed acquisition of MetroCorp. The final proxy statement/prospectus will be mailed to the shareholders of MetroCorp in advance of a special meeting of shareholders that will be held to consider the proposed merger. INVESTORS AND SECURITY HOLDERS OF METROCORP ARE URGED TO READ THE PROXY STATEMENT/PROSPECTUS REGARDING THE PROPOSED MERGER CAREFULLY AND IN ITS ENTIRETY, INCLUDING ANY DOCUMENTS PREVIOUSLY FILED WITH THE SEC AND INCORPORATED BY REFERENCE INTO THE PROXY STATEMENT/PROSPECTUS, WHEN IT BECOMES AVAILABLE BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION REGARDING EAST WEST, METROCORP AND THE PROPOSED MERGER. Investors will be able to obtain a free copy of the registration statement and proxy statement/prospectus, as well as other filings containing information about East West and MetroCorp (including but not limited to their Annual Reports on Form 10-K, their proxy statements, their Current Reports on Form 8-K and their Quarterly Reports on Form 10-Q), without charge, at the SEC’s website at http://www.sec.gov/ . Investors may also obtain these documents, without charge, from East West’s website at http://www.eastwestbank.com or by contacting East West’s investor relations department at (626) 768-6800 or from MetroCorp’s website at https://www.metrobank-na.com or by contacting MetroCorp’s investor relations department at (713) 776-3876. Participants in a Solicitation MetroCorp and its directors, executive officers and other members of its management and employees may be deemed to be participants in the solicitation of proxies in respect of the proposed merger. Information about the directors and executive officers of MetroCorp and their ownership of MetroCorp common stock is set forth in the Proxy Statement for MetroCorp’s 2013 Annual Meeting of Shareholders as previously filed with the SEC. Additional information regarding the interests of such participants in the proposed transaction will be included in the proxy statement/prospectus, when it becomes available. For more information contact: MetroCorp Bancshares, Inc., Houston George Lee, Co-Chairman, President & CEO, (713) 776-3876, or David Choi, Executive Vice President & CFO, (713) 776-3876 MetroCorp Bancshares, Inc. (In thousands, except share amounts) (Unaudited) September 30, December 31, Consolidated Balance Sheets Assets Cash and due from banks $ 29,963 $ 31,203 Federal funds sold and other short-term investments 137,527 128,246 Total cash and cash equivalents 167,490 159,449 Interest-bearing time deposits in banks $ 15,616 $ 15,321 Securities available-for-sale, at fair value 183,657 164,048 Securities held-to-maturity, at cost (fair value $8,108 at September 30, 2013 and $4,757 at December 31, 2012) 7,788 4,046 Other investments 5,702 5,592 Loans, net of allowance for loan losses of $20,800 and $24,592, at September 30, 2013 and December 31, 2012, respectively 1,163,864 1,075,745 Loans, held-for-sale 160 - Accrued interest receivable 3,753 4,120 Premises and equipment, net 3,788 4,046 Goodwill 14,327 14,327 Core deposit intangibles 31 59 Deferred tax asset, net 15,327 13,110 Customers' liability on acceptances 5,828 7,045 Foreclosed assets, net 9,373 12,555 Cash value of bank owned life insurance 33,721 32,794 Prepaid FDIC assessment - 3,439 Other assets 4,024 4,116 Total assets $ 1,634,449 $ 1,519,812 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing $ 330,067 $ 309,696 Interest-bearing 1,022,401 957,334 Total deposits 1,352,468 1,267,030 Junior subordinated debentures 36,083 36,083 Other borrowings 46,000 25,000 Accrued interest payable 280 233 Acceptances outstanding 5,828 7,045 Other liabilities 13,672 7,390 Total liabilities 1,454,331 1,342,781 Commitments and contingencies - - Shareholders' equity: Common stock, $1.00 par value, 50,000,000 shares authorized; 18,776,765 and 18,766,765 shares issued and 18,699,638 and 18,746,385 shares outstanding at September 30, 2013 and December 31, 2012, respectively 18,777 18,767 Additional paid-in-capital 75,164 74,998 Retained earnings 91,403 82,881 Accumulated other comprehensive (loss) income ) 567 Treasury stock, at cost ) ) Total shareholders' equity 180,118 177,031 Total liabilities and shareholders' equity $ 1,634,449 $ 1,519,812 Nonperforming Assets and Asset Quality Ratios Nonaccrual loans $ 11,640 $ 23,568 Accruing loans 90 days or more past due - - Troubled debt restructurings - accruing 387 400 Troubled debt restructurings - nonaccruing 3,391 5,014 Other real estate ("ORE") 9,373 12,555 Total nonperforming assets 24,791 41,537 Total nonperforming assets to total assets 1.52 % 2.73 % Total nonperforming assets to total loans and ORE 2.08 % 3.73 % Allowance for loan losses to total loans 1.76 % 2.23 % Allowance for loan losses to total nonperforming loans 134.91 % 84.85 % Net year-to-date charge-offs to total loans 0.22 % 0.29 % Net year-to-date charge-offs $ 2,662 $ 3,138 Total loans to total deposits 87.60 % 86.84 % MetroCorp Bancshares, Inc. (In thousands, except per share amounts) (Unaudited) For the Three Months Ended Sept 30, For the Nine Months Ended Sept 30, Average Balance Sheet Data Total assets $ 1,608,311 $ 1,510,577 $ 1,576,162 $ 1,512,667 Securities 195,013 172,739 182,863 180,117 Total loans 1,175,296 1,066,352 1,138,570 1,058,782 Allowance for loan losses ) Net loans 1,153,378 1,039,138 1,115,750 1,030,834 Total interest-earning assets 1,520,098 1,412,727 1,482,722 1,414,710 Total deposits 1,327,616 1,255,481 1,307,914 1,256,389 Other borrowings and junior subordinated debt 82,083 62,083 72,889 62,085 Total shareholders' equity 178,609 173,370 179,359 176,143 Income Statement Data Interest income: Loans $ 14,695 $ 14,593 $ 42,530 $ 44,346 Securities: Taxable 892 1,020 2,530 3,051 Tax-exempt 186 145 499 407 Federal funds sold and other short-term investments (1) 288 271 794 804 Total interest income 16,061 16,029 46,353 48,608 Interest expense: Time deposits 1,361 1,288 3,896 4,194 Demand and savings deposits 376 508 1,192 1,729 Other borrowings 633 585 1,771 1,748 Total interest expense 2,370 2,381 6,859 7,671 Net interest income 13,691 13,648 39,494 40,937 (Reduction in) provision for loan losses ) ) ) 300 Net interest income after provision for loan losses 14,346 13,948 40,624 40,637 Noninterest income: Service fees 1,002 1,099 2,913 3,347 Other loan-related fees 125 139 424 326 Letters of credit commissions and fees 166 197 540 584 (Loss) gain on securities, net (4 ) 24 33 108 Total other-than-temporary impairment ("OTTI") on securities ) Less: Noncredit portion of OTTI ) (7 ) ) ) Net impairments on securities (9 ) (7 ) ) ) Gain on sale of loans 487 - 558 - Other noninterest income 322 420 1,290 1,154 Total noninterest income 2,089 1,872 5,683 5,435 Noninterest expense: Salaries and employee benefits 6,017 6,016 18,242 17,934 Occupancy and equipment 1,649 1,792 4,977 5,224 Foreclosed assets, net 309 552 ) 1,915 FDIC assessment 486 480 1,463 1,362 Goodwill impairment - Other noninterest expense 3,017 2,689 8,256 7,339 Total noninterest expense 11,478 11,529 32,488 33,774 Income before provision for income taxes 4,957 4,291 13,819 12,298 Provision for income taxes 1,509 1,410 4,548 4,023 Net income $ 3,448 $ 2,881 $ 9,271 $ 8,275 Dividends and discount - preferred stock - ) - ) Adjustment from repurchase of preferred stock - ) - 557 Net income applicable to common shareholders $ 3,448 $ 2,712 $ 9,271 $ 7,403 Per Share Data Earnings per share - basic $ 0.19 $ 0.15 $ 0.50 $ 0.47 Earnings per share - diluted 0.18 0.15 0.49 0.47 Weighted average shares outstanding: Basic 18,417 18,307 18,372 15,666 Diluted 18,814 18,648 18,757 15,876 Dividends per common share $ 0.02 $ - $ 0.04 $ - Performance Ratio Data Return on average assets 0.85 % 0.69 % 0.79 % 0.72 % Return on average shareholders' equity 7.66 % 5.62 % 6.91 % 6.11 % Net interest margin 3.57 % 3.84 % 3.56 % 3.87 % Efficiency ratio (2) 71.54 % 74.24 % 74.12 % 70.59 % Equity to assets (average) 11.11 % 12.26 % 11.38 % 11.73 % (1) Includes interest-bearing time deposits in banks. (2) Calculated by dividing total noninterest expense, excluding loan loss provisions, goodwill impairment, provisions for unfunded commitments, writedowns on foreclosed assets and gains and losses on sales of foreclosed assets by net interest income plus noninterest income, excluding impairment on securities and gains and losses on securities transactions.
